


109 HR 5963 IH: Close the Revolving Door

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5963
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. DeFazio (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Waxman, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To modify certain post-employment restrictions with
		  respect to officers and employees of the Department of Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the
			 Close the Revolving Door
			 Act.
		2.Post-employment
			 restrictions
			(a)ClarificationThe
			 reference, in section 207(c)(1) of title 18, United States Code, to
			 within 1 year before such termination, as applied to officers
			 and employees of the Department of Homeland Security, means at any time
			 during the 1-year period before such termination.
			(b)Requests for
			 waivers barredNeither the
			 Department of Homeland Security nor any agency thereof may request a waiver of
			 restrictions under section 207(c)(2)(C) of title 18, United States Code.
			(c)Applicability to
			 agentsThe restrictions contained in subsections (a), (b), (c),
			 and (d) of section 207 of title 18, United States Code, as applied to a former
			 officer or employee of the Department of Homeland Security, and the penalties
			 for violating those restrictions, also apply to any person who makes a
			 communication or appearance on behalf of that former officer or employee that
			 would be prohibited under subsection (a), (b), (c), or (d), as the case may be,
			 if made by the former officer or employee.
			(d)Designations as
			 separate agencies and bureaus barredNo agency, bureau, or other
			 entity of the Department of Homeland Security may be designated under section
			 207(h)(1) of title 18, United States Code, as a separate agency or
			 bureau.
			(e)Effective
			 date
				(1)In
			 generalThis section takes effect on the date of the enactment of
			 this Act.
				(2)Applicability to
			 former officers and employeesSubsections (a) and (c) apply to
			 communications and appearances made on or after the date of the enactment of
			 this Act by or on behalf of an individual whose service as an officer or
			 employee terminates before, on, or after such date of enactment.
				(3)Applicability to
			 designationsThe following shall cease to be effective on the
			 date of the enactment of this Act:
					(A)Any waiver of
			 restrictions made under section 207(c)(2)(C) of title 18, United States Code,
			 before the enactment of this Act, with respect to any position, or category of
			 positions, in the Department of Homeland Security.
					(B)Any designation of
			 an agency, bureau, or other entity in the Department of Homeland Security,
			 before the enactment of this Act, under section 207(h)(1) of title 18, United
			 States Code, as a separate agency or bureau.
					
